Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on April 16, 2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the Office action (OA) mailed on January 19, 2021 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 16, 2011 has been entered.

Support for claim 1 amendment can be found in paragraphs 0047 and 0048 of US Patent Application Publication No. 20200095475 A1 of the present application (“the published application”). 

In view of applicant’s amendment (e.g. see pages 5-6 of the amendment) and upon reconsideration, the 35 USC 102/103 rejection of claims 1-5 over Yano et al. (US 20070054469 A1) is withdrawn.   

Upon further consideration, a new rejections under the 35 USC 112(a) is made. 

In view of applicant’s amendment, a new rejection under 35 USC 112(b) is made. 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 

With respect to claim 1, the specification, while being enabling for a specific composition of the pressure-sensitive adhesive (PSA) layer (e.g. see 0027 of the published application) having the storage modulus of elasticity and the tack value as claimed (“the claimed properties”), does not reasonably provide enablement for the broadly claimed PSA layer having the claimed properties. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to how to make and use the invention commensurate in scope with claim 1 without undue experimentation. 

In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the reasons for lack of enablement are set forth below. See MPEP 2164.01(a).
The Scope Of The Claims

The claimed invention (claim 1) is broader in scope than enabling disclosure in the specification.  Claim 1 recites generic PSA layer having the claimed properties.  However, the claimed invention does not set forth specific composition of the PSA layer commensurate in scope with the specification.  



The Nature of Invention/The State of The Prior Art/The Level of Ordinary Skill In The Art

The claimed invention is directed to a PSA tape for protecting semiconductor wafer.  Moreover, the PSA tape comprises a base material layer, a PSA layer on at least one side of the base material layer, and an intermediate layer arranged between the base material layer and the PSA layer.  Further, the claimed invention requires that the storage modulus of elasticity (A) of the PSA layer, the thickness (B) of the intermediate layer, the thickness (C) of the PSA layer, and the tack value (D) of the PSA layer satisfy a specific formula.  Moreover, the claimed invention requires that the PSA layer has specific modulus of elasticity and tack value. 



Miyakawa does not provide guidance to one of ordinary skill in the art how to arrive at a PSA tape that can satisfy the formula recited in claim 1. 

Working Examples 

Specification includes working examples.  However, working examples are formulated using specific composition of the PSA (see Examples 1 and 2). 


Quantity of Experimentation

The amount of experimentation to make and/or use the invention according to the full scope of claimed invention is high, because the claimed invention recites generic PSA layer having specific properties (the claimed properties).  



It is respectfully submitted that applicant can overcome this rejection by reciting composition of the PSA layer in claim 1 as following “wherein the pressure-sensitive adhesive layer comprises an active energy ray curable pressure-sensitive adhesive containing an acrylic polymer”. See 0027 of the published application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the tack value at 25° of the pressure-sensitive adhesive layer is from 0.05 N to 0.5 N”.  It is unclear as to what is meant by “25°”.   It is submitted that “25°” should be replaced with “25°C”.  See 0048 of the published application. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
August 13, 2021